Citation Nr: 0125286	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-01 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability on a direct incurrence basis as well as 
secondary to service-connected right knee disability.

2.  Entitlement to service connection for low back disability 
secondary to service-connected right ankle disability.  

3.  Entitlement to service connection for respiratory 
disability.

4.  Entitlement to service connection for stomach disability.

5.  Entitlement to service connection for low back disability 
due to an undiagnosed illness.

6.  Entitlement to an increased rating for service-connected 
status post injury to the right knee with lateral 
instability, currently rated as 10 percent disabling. 

7.  Entitlement to an increased rating for service-connected 
right ankle fracture low heel with residual limitation of 
motion of ankle supination and pronation.

8.  Entitlement to assignment of a higher rating for service-
connected scar of the right ankle, currently rated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the New York, 
New York, Regional Office of the Department of Veterans 
Affairs (VA) which, in part, determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for low back disability (on 
a direct incurrence basis as well as secondary to service-
connected right knee disability) and also denied entitlement 
to service connection for low back disability secondary to 
service-connected right ankle disability.  A notice of 
disagreement as to these issues was received in September 
1999, a statement of the case was issued in January 2000, and 
a substantive appeal was received in February 2000.  The 
claims file was subsequently transferred to the St. 
Petersburg, Florida, Regional Office (RO) due to a change of 
residence by the veteran.  The veteran testified at a Board 
hearing at the RO in June 2001.  

In September 1999, the veteran submitted a statement claiming 
(in part) that a left knee disorder was secondary to his 
service-connected right knee disability and that he suffered 
emotional problems as a result of his service.  It appears 
that a claim based on left knee disability was denied in a 
September 1995 rating decision which was not appealed.  
Therefore, the veteran's September 1999 statement appears to 
be a request to reopen the issue of entitlement to service 
connection for knee disability as well as a new claim of 
entitlement to service connection for psychiatric disability.  
These matters are hereby referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  By rating decision in September 1995, a claim of 
entitlement to service connection for low back disability was 
denied as not being incurred during service or secondary to 
the veteran's service-connected right knee disability; 
although the veteran initiated an appeal with a notice of 
disagreement, he subsequently withdrew the appeal.  

2.  Evidence submitted since the September 1995 rating 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for back disability based on direct incurrence and 
as secondary to service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The September 1995 rating decision which denied 
entitlement to service connection for low back disability as 
not incurred during service or secondary to the veteran's 
service-connected right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the September 1995 rating 
decision is new and material, and the claim of entitlement to 
service connection for back disability on the basis of 
incurrence in service as well as secondary to service-
connected right knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The veteran's claim of entitlement to service connection for 
a back disability was originally denied in a September 1995 
rating decision.  The veteran filed a notice of disagreement 
as to that decision, and a statement of the case was issued.  
However, he submitted a written withdrawal of his appeal in 
October 1996.  Thus, the September 1995 rating decision is 
final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened.  See 38 U.S.C.A. 
§ 5108.  

New and material evidence means:  1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See 66 Fed. Reg. 
45620-45623 (August 29, 2001).  However, the revised version 
of 38 C.F.R. § 3.156(a) is applicable only to claims filed on 
or after August 29, 2001.  As the veteran in this action 
filed his claim prior to that date, the amended version of 
38 C.F.R. § 3.156(a) is not for application in this instance.  

The veteran's claim was denied in September 1995 on the basis 
that VA examination showed no residual disability from back 
complaints noted during service and because there was no 
current association between the veteran's low back condition 
and his service-connected right knee condition.

Evidence received in connection with the veteran's attempt to 
reopen his claim includes a private physician statement, 
received in September 1999, in which the physician opined 
(among other things) that the veteran's current back problems 
were related to his service-connected right knee and right 
ankle injuries.  Additionally, a July 1997 VA examination 
report of the spine indicates that the examiner could not 
exclude the possibility that the veteran's right knee and 
right ankle conditions exert undue forces on his back 
producing some pain.  In light of the basis for the RO's 
September 1995 denial of the veteran's claim, these items of 
new evidence are so significant that they must be considered 
in order to fairly decide the merits of this claim.  The 
additional evidence is therefore new and material and the 
claim is reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for low back 
disability based on direct incurrence and also as secondary 
to service-connected right knee disability is reopened.  To 
this extent, the appeal is granted.  


REMAND

Where the RO initially finds no new and material evidence to 
reopen and the Board then finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for a de 
novo review of the entire record and a merits analysis unless 
there would be no prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the medical 
evidence appears to be conflicting so some degree as to the 
etiology of the reported low back disorders, the Board finds 
that further development of the record in this regard is 
necessary before it may properly proceed with appellate 
review of the issue of entitlement to service connection for 
low back disability based on direct incurrence and also as 
secondary to service-connected right knee disability.

The other issue currently in appellate status has been styled 
as entitlement to service connection for low back disability 
secondary to service-connected right ankle disability.  The 
record reflects a July 1997 VA examiner's opinion that he 
could not exclude the possibility that the veteran's right 
knee and right ankle conditions exerted undue forces on the 
veteran's back producing some pain.  Additionally, in a 
September 1999 statement a private physician opined that the 
veteran's current back problems were related to his service-
connected right knee and right ankle injuries.  However, the 
private physician did not provide any rationale or bases for 
his opinion.  Additionally, the physician did not indicate 
whether he had considered the veteran's service medical 
records and/or VA treatment records in reaching his opinion.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45631 (August 29, 
2001).

As there is evidence of an in-service back injury, a current 
back disability, and an indication that the veteran's back 
disability may be associated with his service-connected right 
knee and/or ankle disabilities, the Board concludes that an 
additional medical examination and opinion are necessary to 
enable the Board to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

The August 1999 rating decision (from which the present 
appeal on the two low back disability issues arises) also 
denied entitlement to service connection for stomach 
disability and for respiratory disability.  The August 1999 
decision also denied entitlement to an evaluation in excess 
of 10 percent for right knee disability, denied entitlement 
to an evaluation in excess of 10 percent for right ankle 
disability, and granted entitlement to a 10 percent 
evaluation for painful and tender scars to the right ankle.  
In October 1999, the RO received a notice of disagreement to 
the August 1999 rating decision.  However, a statement of the 
case has not been issued addressing these issues.  
Accordingly, the Board is required to remand these issues to 
the RO for the issuance of a statement of the case so that 
the veteran may have an opportunity to complete an appeal by 
filing a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105(a); Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes an October 1998 rating decision 
which (in part) denied entitlement to service connection for 
low back disability due to an undiagnosed illness on the 
basis that the veteran did not have the requisite military 
service.  See 38 U.S.C.A. § 1117.  A notice of disagreement 
as to the denial of this back claim (on the new theory of 
being due to an undiagnosed illness) was received in October 
1999.  There is nothing in the record showing that the 
veteran has withdrawn his notice of disagreement.  It would 
therefore appear that a statement of the case must also be 
issued addressing this issue as well. 

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the Veterans Claims Assistance 
Act of 2000 and implementing regulations.  
Such action should include obtaining any 
pertinent VA and private medical records 
not already associated with the claims 
folder.  The RO's actions should also 
specifically include a request to Juho V. 
Westerband, M.D. for any additional 
records and for an explanation of his 
reasons for offering his September 15, 
1999, opinion that the veteran's left knee 
and back problems are related to his 
service-connected right knee and right 
ankle disorders. 

2.  The veteran should be afforded a 
special VA orthopedic examination to 
ascertain the nature and etiology of any 
current back disorder(s).  The claims 
folder must be made available to and be 
reviewed by the examiner in connection 
with the examination.  All necessary tests 
and studies should be completed and 
reported in detail.  After reviewing the 
claims folder and examining the veteran, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any current back 
disability is related to the low back 
symptoms noted in the veteran's service 
medical records.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that any current 
low back disability is due to or has been 
aggravated by the veteran's service-
connected right knee disability or his 
service-connected right ankle disability.  
A detailed rationale for all opinions 
expressed should be provided along with a 
discussion of the reasons for agreeing or 
disagreeing with the July 1997 VA 
examiner's opinion and the September 1999 
opinion from Dr. Westerband.

3.  Thereafter, the RO should undertake a 
de novo review of the expanded record and 
determine if the claim of entitlement to 
service connection for low back 
disability, on a direct basis as well as 
secondary to service-connected right knee 
disability and as secondary to service-
connected right ankle disability, can be 
granted.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

4.  The issues of entitlement to service 
connection for low back disability due to 
an undiagnosed illness, entitlement to 
service connection for stomach 
disability, entitlement to service 
connection for respiratory disability, 
entitlement to an increased rating for 
right knee disability, entitlement to an 
increased rating for right ankle 
disability, and entitlement assignment of 
an evaluation in excess of 10 percent for 
tender and painful scars to the right 
ankle are remanded to the RO for the 
issuance of a statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration of all issues properly in 
appellate status.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



